DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to include limitations not previously claimed.  Support for these amendments is found in the original filing.
After further search and consideration the rejections under section 103 and the previously cited prior art are withdrawn as not teaching or rendering obvious the amended claims.  Rejections for double patenting are maintained as below set forth.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of now issued US 11,001,775 (previously referred to as copending Application No. 15,575,835 (reference application)). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims 1-12, like the instant application, claim a fuel composition with a copolymer having the instantly claimed monomers (i.e. isobornyl methacrylate and styrene) in ranges which overlap the instantly claimed monomer ranges in a base fuel having an overlapping weight average molecular weight the fuel being a diesel fuel and the additive blended in the fuel in a range which overlaps the instantly claimed ranges. 

Claims 1-10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of US 11,066,615 (formerly referred to as copending Application No. 15/572310  (reference application)). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The issued patent claims 1-20 claims a fuel additive package and a fluid and a diesel fuel comprising a copolymer which meets and overlaps the instantly claimed copolymer monomers and ranges of monomer in a diesel fuel possessing the claimed cloud point in overlapping ranges added/dissolved into a fuel.
Claims 1-10 and 12-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 6-17  of copending Application No. 15/575821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Co-pending application 15/575821 having at least one of the same inventors/assignees of the instant application claims 1, 3-4 and 6-17 like the instant application claims a fuel with a copolymer formed with monomers of bicyclic methacrylate ester and a vinyl aromatic monomer (i.e. styrene) in overlapping monomer ranges having formula (I) monomer with overlapping weigh average molecular weight, blended in a diesel fuel in an overlapping amount/range. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. (US 10,472,442) Although the claims at issue are not identical, they are not patentably distinct from each other because:
(US 10,472,442) Claims 1-15 having common inventors with the instant application claims the instant copolymer having cyclic methacrylate ester and styrene monomers in the same and over overlapping ranges of monomers in a diesel fuel possessing the same cloud point properties where said polymer is added and/mixed into a fuel 
Claims 1-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (US 10,793,656). Although the claims at issue are not identical, they are not patentably distinct from each other because:
(US 10,793,656) claims 1-20 having common inventors with the instant application claims an additive package for diesel fuel and making said fuel comprising the instantly claimed bicyclic methacrylate co polymer having aromatic vinyl monomer (i.e. styrene) and the claimed formula (1) bicyclic methacrylate ester monomer with overlapping monomer units and weight averaged molecular weight having eh same or overlapping monomers
Response to Arguments
Applicant’s arguments filed 7/16/2021, with respect to the rejections brought under Section 112 and Section 103 have been fully considered in view of the amended claims and are persuasive.  These rejections have been withdrawn. 
No response to the double patenting rejections has been set forth nor have terminal disclaimers been filed. Said rejections are maintained (the claimed material possessing overlapping ranges, etc.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office action.  For example: 
Scanlon et al (US 2009/0151235) teaching an alkyl methacrylate copolymer biodiesel cold flow improver having isobornyl methacrylate monomers [0037] 
Henry (US 4,985,160) discloses polymer which stabilize distillate fuel (Abstract) the polymer is a basic amine containing copolymer (C1 L48-55) having monomeric units from ethylenically unsaturated monomers from 10- 100% of the monomer units and a basic amine group of 0.5 to 50 wt.% of the copolymer (C1 L55-65) the ethylenically unsaturated monomers include methacrylate and isobornyl methacrylate and styrene (C3 L35-55)  The polymer is mixed with fuel and additional additives such as cetane 
Haigh et al (US 4,529,656) discloses a resinous polymer particles prepared using isobornyl methacrylate as a major monomer (Abstract) for use in fuels such as diesel fuel (C2 L47-60 and C1 L40) having a glass transition temperature of 27C or in excess of 30C (C2 L40-48) comonomers include alkyl styrene (C2 L60-C3L10) 
Kornfield et al (US 2014/0259887) discloses a polymer composition which may be used in fuel compositions [0195] the polymer is a copolymer having a weight average molecular weight of 2,000,000g/mol or less such as 100,000 to 1,000,000 g/mol [0081] the homopolymer units include isobornyl methacrylate and styrene (Table 5) 
“Preparation of Polymer Microspheres in Supercritcal carbon dioxide and their evaluation as cold flow improvers in Diesel” Donghui Zhang, Leyu Cui Xinagpan Wei, Shubiao Zhang, Journal of Applied Polymer Science Vol 117, 2749-2753 (2010) teaching styrene methacrylic acid copolymer as cold flow improver in diesel.
“Preparation of Poly(styrene-co-isobornyl methacrylate) Beads having Controlled Glass Transition Temperature by Suspension Polymerization Bing Zhang, Yuhong Ma Dong Chen Jingnan Xu and Wanti Yang J Appl. Polym Science (2013) 113-120) teaching an isobornyl methacrylate random copolymer bead with styrene.  See Scheme 2 P114  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796